      Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 1 of 24



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

                                     Docket No.: 14-CR-516 (AKH)
UNITED STATES OF AMERICA,

                       Plaintiff,    REDACTED

            v.

STEPHEN J. COX,

                      Defendant.




            SENTENCING MEMORANDUM OF STEPHEN J. COX




                                             Thomas C. Frongillo
                                             PIERCE BAINBRIDGE BECK PRICE &
                                             HECHT, LLP
                                             One Liberty Square, 13th Floor
                                             Boston, MA 02109
                                             Telephone: (617) 401-7289
                                             Facsimile: (617) 313-7837
                                             tfrongillo@piercebainbridge.com

                                             Melissa Madrigal
                                             PIERCE BAINBRIDGE BECK PRICE &
                                             HECHT, LLP
                                             277 Park Avenue
                                             New York, NY 10172
                                             Telephone: (212) 972-0201
                                             Facsimile: (646) 968-4125
                                             mmadrigal@piercebainbridge.com

     DATE: July 18, 2019                     Attorneys for Stephen J. Cox
Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 2 of 24
               Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 3 of 24




                                                      TABLE OF AUTHORITIES

                                                                                                                                                  Page(s)

CASES

Gall v. United States,
    552 U.S. 38 (2007) ..................................................................................................................................... 17

United States v. Cavera,
   550 F.3d 180 (2d. Cir. 2007) ............................................................................................................. 14, 15

United States v. Coughlin,
   2008 WL 313099 (W.D. Ark. Feb. 1, 2009) .......................................................................................... 17

United States v. Crosby,
   397 F. 3d 103 (2d Cir. 2005) .................................................................................................................... 14

United States v. Ghailani,
   733 F.3d 29 (2d Cir. 2013) ....................................................................................................................... 18

United States v. Leitch,
   2013 WL 753445 (E.D.N.Y. Feb. 2, 2013)............................................................................................ 17

United States v. Redemann,
   295 F. Supp. 2d 887 (E.D. Wis. 2003) ............................................................................................ 17, 18

STATUTES

18 U.S.C. § 3553(a) ................................................................................................................................... 14, 19

18 U.S.C. § 3553(a)(1)...................................................................................................................................... 14

18 U.S.C. § 3553(a)(2)........................................................................................................................................ 2

18 U.S.C. § 3553(e) ......................................................................................................................................1, 13




                                                                               ii
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 4 of 24




I.     PRELIMINARY STATEMENT

       Stephen Cox has pled guilty to various crimes based on his participation in a nationwide

scheme to divert and resell prescription medications. His offenses are serious. He understands that

he alone is responsible for them.

       Mr. Cox was charged by a criminal complaint in January of 2014. He self-surrendered and

immediately began to atone for his conduct.




       Equally important, Mr. Cox now lives a meaningful life as a productive member of society.

                                       , Mr. Cox has been gainfully employed. He and his wife,

Sabrina, formed a car transportation business in Sugar Land, Texas and have two employees. He

has donated his car services to local groups and various fundraisers. For the past five years, Mr. Cox

also has volunteered at an organization that assists residents from an impoverished area near



                                                  1
          Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 5 of 24



Houston. On a weekly basis during the school year, Mr. Cox teaches at-risk children, helps them

with their schoolwork, and serves as their mentor, soccer coach, and friend. In many respects, Mr.

Cox’s efforts to get his life back on track serves as an inspiration to others.

        In effect, Mr. Cox has been on probation for 5½ years and has met all typical conditions in

an exemplary manner. He has passed all drug and alcohol tests and held a job. He has committed

no crimes and has complied with all reporting dates. His rehabilitation is noteworthy; he poses no

danger to others and is not a likely candidate for recidivism. We respectfully urge the Court to

impose a non-custodial, probationary sentence. Such a sentence would be “sufficient, but not

greater than necessary” to achieve the purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2).

II.     PERSONAL BACKGROUND

        A.      Mr. Cox’s Upbringing and Education

        Mr. Cox was born and raised in Jackson, Mississippi as the only child of Michael and

Elizabeth Cox. He has two older half-brothers, John Blake and David Cress, from Mrs. Cox’s first

marriage. When Mr. Cox was five years old, the family moved to Memphis, Tennessee. One year

later, the family moved again, this time to Spruce Pine, North Carolina, a small town near Boone.

        The Coxes were a middle-class family. While living in North Carolina, Mr. Cox’s father,

Michael Cox, worked in the real estate industry for a couple of years before becoming a sales

representative for various generic pharmaceutical companies. In the late 1990s, Michael Cox formed

and owned a company engaged in wholesale distribution of prescription drugs known as Altec

Medical Inc. (“Altec”), which was based in Easley, South Carolina. Elizabeth Cox worked as a

substitute school teacher.

        In 1997, Mr. Cox graduated from Watauga High School in Boone. He was an average

student who participated in soccer, golf, and the drama club. During high school, Mr. Cox worked

at a pizza shop and installed car stereos. Following graduation, Mr. Cox attended the University of



                                                    2
Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 6 of 24
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 7 of 24



          He unsuccessfully attempted to exit a highway while speeding and flipped his car over

several times. Miraculously, Mr. Cox survived. Although his wounds healed over time, his college

days were over.

       C.         Mr. Cox’s Initial Employment at Altec (2000-2005)

       When Mr. Cox returned to Boone to live with his family,

                                    with no special job skills. His life was going nowhere. He was at

a dead end. Michael Cox asked his son to work for him at Altec, which Mr. Cox did from 2000 to

2005. Initially, Mr. Cox worked in the warehouse, where he assisted with shipping and receiving

prescription drug products.




                     He had stretches where he did not sleep for days. He lost an unhealthy amount

of weight and became ill. He often missed work and performed poorly on the job.

       At some point, Mr. Cox suspected Altec’s sale of prescription drugs was illegal because it

was buying prescription medications on the black market and reselling them to other distributors at

a profit. This led to many contentious arguments between Mr. Cox and his father about the

business. After a falling out between them in 2005, Mr. Cox quit his job.

       D.         Mr. Cox’s Attempt to Change His Lifestyle (2005 to 2008)

       Over the next three years, Mr. Cox made a concerted effort to change his lifestyle. He

moved to a condominium in Linville, North Carolina, and worked as a waiter for a respected

restaurant for a year, earning enough money to get by.

       In early 2006, the Executive Director of The Crossnore School, Phyllis H. Crain, Ed.D,




                                                  4
          Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 8 of 24



offered Mr. Cox a position as the school’s fitness center instructor (Ex. A). 1 The Crossnore School

is a nonprofit organization that provides accommodation and education to at-risk youth. The

school offers residential programs to victims of substance abuse. It also cares for children without

parents and guardians and provides 90-day residential programs for neglected children.

        Mr. Cox worked at The Crossnore School from March 2006 to March 2008 (Ex. A). As

described by Executive Director Crain, Mr. Cox was the physical education teacher at the charter

school from 8 a.m. to 3 p.m. each day, teaching children’s physical education classes (Ex. A). He

also worked with students in the school’s vocational education classroom, helping to teach

entrepreneurialism and business skills in the school’s coffee shop (Ex. A). In addition, Mr. Cox

offered afternoon and evening fitness classes for students and staff in the fitness center (Ex. A).

        Executive Director Cain had high praise for Mr. Cox’s professionalism and many

contributions to the school, its students, and its staff. She viewed him as a conscientious,

compassionate, and dependable employee:

        During the time that Stephen was employed at The Crossnore School he was the most
        conscientious employee. He was a model of dependability – always on time and the
        most incredible model of professionalism in dress and demeanor. Stephen was deeply
        compassionate for our students and understanding of the circumstances that brought
        them into residential care, yet he always held them to a higher standard. The students
        looked up to him and respected him immensely (Ex. A).

From Executive Director Cain’s perspective, it was a “mutual admiration society” at the school:

“[Mr. Cox] adored the students and the students adored him” (Ex. A). While at The Crossnore

School, Mr. Cox appeared to have turned the corner. He told Executive Director Cain, “[T]his had

been one of the happiest times in his life” (Ex. A).

        Unfortunately, this positive experience came to an abrupt halt in early 2008, when Mr. Cox’s




1Exhibit A is a copy of a letter from Phyllis H. Crain, Ed.D, the Executive Director of The Crossnore School
dated April 28, 2010 regarding Mr. Cox’s employment at the school.



                                                     5
            Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 9 of 24



father was diagnosed with an aggressive, cancerous brain tumor and had to undergo immediate

surgery and treatment at Duke Medical Center (Ex. A). Mr. Cox resigned from The Crossnore

School to help run his father’s business (Ex. A). The Crossnore School considered his departure to

be “a great loss,” as Mr. Cox had a “rare” gift and a “heart of compassion” to truly make a

difference in the lives of those in need (Ex. A).

           E.      Mr. Cox’s Reluctant Return to Altec When His Father Was Diagnosed with
                   Brain Cancer (2008)

           Michael Cox’s sudden illness altered the course of Mr. Cox’s life. Though only 52 years old,

physicians gave Michael Cox just 6 to 8 months to live (Ex. B). 2 According to Mr. Cox’s half-

brother, David Cress, Michael Cox’s condition had a traumatic impact on his family, particularly Mr.

Cox: “Then my stepfather was diagnosed with a brain tumor and our family was thrust into a world

that we could not have ever expected or could have prepared for. It was doubly hard on Stephen

because my stepdad and Stephen were best friends but also worked together. I know how hard this

was on me and my kids and my mother but I cannot imagine how hard it must have really been on

Stephen” (Ex. C). 3

           Believing he only had a few months to live, Michael Cox asked his son to leave his job at the

Crossnore School and take over Altec’s business. His parents explained they needed Mr. Cox to

operate the business so they could maintain health insurance to pay for medical treatment and

continue to have financial security. Although Mr. Cox had left the black-market drug world in 2004,

he felt he had no choice but to honor his parents’ wishes.

           Initially, Mr. Cox resumed working in the warehouse but soon took on more responsibilities,

such as handling accounts and contacts. In the meantime, Michael Cox’s condition continued to



2   Exhibit B is a letter to the Court from Elizabeth Cox, Mr. Cox’s mother, dated June 27, 2019.
3   Exhibit C is a letter to the Court from David O. Cress, Mr. Cox’s half-brother, dated June 28, 2019.


                                                         6
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 10 of 24



rapidly deteriorate (Ex. B). Apart from helping run Altec, Mr. Cox did everything he could to care

for his father. As Mrs. Cox observed in her letter to the Court, “Stephen was always by my side

during this time through surgeries and treatment” (Ex. B). He assisted with his father’s medical care

and spent time with him on a daily basis (Ex. B).

        Michael Cox’s grim condition caused Mr. Cox to fall into a deep state of depression.




        F.      Mr. Cox’s Unsuccessful Effort to Convince His Father to Close Altec (2009)

        In just over one year, Altec’s business fell under federal criminal and regulatory scrutiny as a

result of its purchase and resale of a large quantity of stolen insulin. In late July of 2009, the U.S.

Drug Enforcement Administration (“DEA”) and the U.S. Food and Drug Administration (“FDA”)

executed search warrants at various businesses involved in the distribution of the stolen insulin,

including Altec. Following the raid, Mr. Cox urged his father to close Altec. Michael Cox declined

to do so. He was still undergoing medical treatment and needed the company’s health insurance.

        Shortly thereafter, in early August of 2009, Mr. Cox had an altercation with his parents.




        G.      Mr. Cox’s New Life with His Wife Sabrina
                         (2012 to Present)

        In November of 2011, Mr. Cox met his current wife, Sabrina.




                                                     7
            Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 11 of 24



                                              In Sabrina’s words: “[O]ur relationship had turned toxic,

and unless we were both willing to make some major changes there was no way we could be

together” (Ex. D at 1). Inevitably, the couple split within a few months.




                                                                                            A tragic

event in mid-March 2012 occurred that became a turning point for both Mr. Cox and Sabrina.

Sabrina’s best friend died unexpectedly.

                                                                 He helped Sabrina get through the trauma

and pain of her friend’s untimely death. From that point forward, the couple was inseparable (Ex. D

at 2).

          In December 2012, Mr. Cox and Sabrina were married. Sabrina recalls: “At this point, we

started to become functioning members of society.

                           We started to get to know members of the community that we would often

see, and felt like we finally belonged” (Ex. D at 2).

                                                                                             Mr. Cox

also focused on his health and developed a passion for long-distance trail running,

                                   To date, he has completed long-distance trail runs of 31, 50, and 100

miles.

                                                                                              .




4   Exhibit D is an undated letter to the Court from Sabrina Cox, Mr. Cox’s wife.


                                                        8
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 12 of 24



        H.      Mr. Cox’s Founding and Operation of Town Center Transportation

        While on pre-trial release, Mr. Cox, with Sabrina’s help, has formed and operated a car

transportation company called Town Center Transportation. Town Center Transportation is based

in Sugar Land, and services residents of suburban Houston. Mr. Cox employs two full-time drivers

and works with several independent drivers. According to Sabrina: “Stephen worked very hard to

get the business off the ground. We created flyers and [Stephen] personally handed them out to

thousands of homes in the area. He answered the phone day and night to take calls for trips and

make reservations” (Ex. D at 2). Over the years, Mr. Cox has donated his services to local groups,

including the Rotary Club and various fundraisers.

        I.      Mr. Cox’s Commitment to His Community and At-Risk Children

        Mr. Cox and Sabrina also made a conscious decision to contribute to their local community

in a meaningful way by performing volunteer work with at-risk children for an organization known

as Attack Poverty (Ex. D). Attack Poverty assists residents of poverty-stricken areas by establishing

“Friends Communities” in those locations. In the City of Richmond, Texas, Attack Poverty has one

such location called Friends of North Richmond (Ex. E). 5 The mission of the Friends of North

Richmond is to strengthen the North Richmond community through education, revitalization, and

spiritual growth (Ex. E). The Friends of North Richmond program relies on volunteers to donate

their time and effort to form long-lasting, genuine relationships with community members (Ex. E).

        According to Elise Kaufman, the Director of Friends of North Richmond, Mr. Cox has

been a volunteer since 2014, working mainly at You Can Academy, an after-school tutoring program

(Ex. E). For the past 5 years, Mr. Cox has “encouraged elementary aged students who are at risk of

not completing high school to live into their full potential” (Exs. D and E). During every week of



5 Exhibit E is a letter to the Court from Elise Kaufman, the Director of the Friends of North Richmond,
dated July 1, 2019.


                                                     9
        Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 13 of 24



the school year, Mr. Cox has worked with students from 2:45 p.m. to 5 p.m. (Ex. E). In that period,

he has read to students, given them homework, listened to their problems, advised them on difficult

family situations, and provided them with authentic care (Ex. E). Students know when Mr. Cox is

coming and get “excited when he walks through the doors” (Ex. E).

       In the past year, Mr. Cox led the elementary school aged students’ soccer program (Ex. E).

Each week, he ran team members through drills, taught them good sportsmanship, and coached

their games (Ex. E). He has been a role model for the students, showing them genuine love and

compassion and demonstrating leadership (Ex. E). Mr. Cox’s work with at-risk children at Friends

of North Richmond was a natural extension of his teaching of needy children at The Crossnore

School from 2006 to 2008. According to Sabrina, he has always had a “soft spot in his heart” for

children (Ex. D at 3). In describing Mr. Cox’s contributions to the Court, Director Elise Kaufman

captures the positive impact that he has had on children in the community as follows:

       His level of compassion and care for the students in showing up every week in addition
       to taking on additional responsibilities are the tangible fruits of a person who has a
       heart to not only reach his full potential but to encourage others to do the same. We
       are thankful for Stephan [sic] volunteering with us because he is an example to the
       children of someone who knows he is not perfect but does not use that as an excuse
       to not make an impact with his life. The children have learned from Stephen that no
       one is perfect, but the beauty is that it does not take perfect people to work towards
       creating the world we want to see come to fruition – of love, justice and empowerment
       (Ex. E).

       Mr. Cox’s compassion for others is also discussed in David Cress’s letter to the Court (Ex.

C). Mr. Cress, an older brother, describes his discussions with Mr. Cox, who inspired and guided

him to become a school teacher: “When I was struggling to find my own career path [Stephen] was

the one who convinced me to follow my heart and become a school teacher . . . . Since then he has

been there for me and inspired me to create a new academy system in public schools to help kids

learn employability skills before graduating high school. His past, experience, and guidance helped

me identify what students need most in their education to avoid the pitfalls that he went through”


                                                 10
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 14 of 24



(Ex. C at 1).

        Mr. Cress also characterizes Mr. Cox as “the kindest and most loving person in the room,”

who is “a genuinely caring and considerate human being who would do anything for anyone if they

needed him” (Ex. C at 1). His mother, Elizabeth Cox, offers a similar perspective: “Stephen and

[Sabrina] have such big hearts . . . when Hurricane Harvey hit Houston, they took supplies to people

that were staying in shelters and motels” (Ex. B).

        Mr. Cox has undoubtedly transformed his life.

             formed and operated a successful business with two employees; and financially supported

his family. Importantly, he has selflessly volunteered to mentor, coach, and befriend scores of

disadvantaged children. Mr. Cox’s              and conduct over the past 5 years demonstrates his

unequivocal commitment                       . He has truly turned the corner.

III.    THE OFFENSE CONDUCT 6

        A.       Mr. Cox’s Work at Green Valley

        After leaving the Hanley Center in early 2010, Mr. Cox quickly returned to the drug

diversion business by moving to Utah and working for Green Valley Medical Distributors (“Green

Valley”), a significant drug diverter based in St. George, Utah. Randy Crowell, the founder and

owner of Green Valley, offered Mr. Cox a job. Before forming Green Valley, Crowell was Altec’s

top broker, earning monthly commissions by identifying customers to purchase Altec’s products.

Mr. Cox worked at Green Valley from January 2010 to November 2011.



        Green Valley’s business was similar Altec’s. The company operated a nationwide scheme to




6Mr. Cox adopts the offense conduct described in his plea allocution, the Presentence Investigation Report,
                                he includes additional relevant information in this memorandum for the
Court’s reference.


                                                     11
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 15 of 24



divert and sell prescription medications, primarily those used to treat HIV/AIDS. Green Valley

purchased thousands of bottles of these second-hand specialty medications before re-selling them.

To facilitate the scheme, Green Valley utilized sham drug pedigree documents to disguise the true

distribution history of the prescription drugs and make them appear to have been acquired through

a legitimate distribution pipeline.

        Crowell spearheaded the operation from his home in Las Vegas. He interfaced with

prescription drug suppliers and customers and handled most of Green Valley’s accounts. Mr. Cox,

on the other hand, managed Green Valley’s warehouse. This included unpacking boxes of

prescription medications received from black market sources, conducting quality control inspections

of the drugs for irregularities, and shipping drugs to customers. In November 2011, Mr. Cox quit

his job after a dispute with Crowell.

        B.        Mr. Cox’s Work with the Nelsons

        Mr. Cox then moved to Sugar Land, Texas, where he performed similar work for Ken

Nelson and his father, Joe Nelson. Mr. Cox knew about the Nelsons from his work at Altec and

through Alex Oria, a leading drug diverter who previously sold drugs to Altec and lived near Sugar

Land. The Nelsons conducted a prescription drug diversion business, known as KPP, directly from

Ken Nelson’s home. UPS delivered boxes of drugs to the house; they were stored in the garage.

Mr. Cox shipped orders of prescription drugs from the Nelson home. He also earned some

commissions on drugs he sold to customers, including Green Valley.

        By March of 2012, KPP fell under federal investigation, and Mr. Cox stopped working with

the company. A couple of months later, Ken Nelson opened a new wholesale drug distribution

company in Mississippi named Rymar. Rymar also was a drug diverter. Mr. Cox assisted the

Nelsons on a part-time basis. By the end of June 2012, Mr. Cox left the drug diversion business and

never returned.


                                                 12
Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 16 of 24
Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 17 of 24
        Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 18 of 24



       (1)        reflect the seriousness of the offense, promote respect for the law, and
                  provide just punishment for the offense (Section 3553(a)(2)(A));

       (2)        afford adequate deterrence to criminal conduct (Section 3553 (a)(2)(B));

       (3)        protect the public from the defendant’s further crimes (Section
                  3553(a)(2)(C)); and

       (4)        promote rehabilitation (Section 3553(a)(2)(D)).

The sentencing court has wide latitude to decide the proper punishment for an individual offender

and a particular crime. Cavera, 550 F.3d at 188.

Section 3553(a), a non-custodial sentence is appropriate for Mr. Cox.

             1.      A Non-Custodial Sentence Is Warranted because of Mr. Cox’s Personal
                     and Family Circumstances

       Mr. Cox’s “history and characteristics,” including his past and present personal and family

circumstances, support imposition of a non-custodial sentence. As demonstrated above, Mr. Cox

has made an extraordinary transformation of his life in the past 5½ years. Previously,

                     living an aimless life and mired in the drug diversion business. Today,

            , married, a small business owner, and a contributor to his community.

       Having dropped out of college, Mr. Cox initially became an unwitting participant in the drug

diversion business when he joined his father’s company, Altec. After quitting his job, Mr. Cox made

a concerted effort to clean up his life. He achieved some success when teaching at-risk children at

The Crossnore School for two years. Unfortunately, his stay at The Crossnore School suddenly

ended when his father was diagnosed with terminal brain cancer. Mr. Cox reluctantly returned to

Altec, mainly to ensure that his family would have health insurance and financial support.

                                                                                               He was

once again a participant in the drug diversion world until the DEA and FDA shut down Altec’s

business.




                                                    15
        Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 19 of 24




       When Mr. Cox met his wife Sabrina,                                               , he made a

definitive decision to leave the drug diversion business, never to return. Over time,

                                                        . The path was not an easy one to traverse;

there were many setbacks and challenges. But for the past 5½ years, Mr. Cox has been a

           productive member of society.

       Sabrina describes the dramatic changes that have occurred in the couple’s lives: “Our lives

have changed so much since we first met, and we often joke that the way we used to live doesn’t

even seem real. We are a real family with real, authentic relationships. This is something that we

both never thought we could have” (Ex. D at 3). Sabrina goes on to say, “Sure, bad things happen –

Stephen lost his father, I have lost several family members, we found out we are not able to have

children, [Stephen’s] legal case, but we both know how bad things can get and are so grateful for the

life we now have” (Ex. D at 3). Mr. Cox’s older brother, David Cress, similarly writes:

       I know [Stephen] better than anyone and I can assure you that his best days are ahead
       of him. His most productive days are ahead of him. Please allow my brother to
       continue to add to society through his good works and charity. Please continue to
       allow him to give his time and energy to volunteering. Please allow him to continue
       building his business and employing more and more people. Please don’t take him
       away from his family. We need him (Ex. C at 2).

       Mr. Cox’s “history and characteristics,” as reflected in his personal and family circumstances,

demonstrate his impressive rehabilitation. A sentence of incarceration could trigger a major setback,

causing damage to Mr. Cox, his family, and the community in general.

           2.      A Non-Custodial Sentence Is Sufficient to Satisfy the Goals of Specific and
                   General Deterrence

       Mr. Cox’s crimes ended in 2012, over seven years ago. Since that time, Mr. Cox has had no


                                                  16
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 20 of 24



intervening incidents of criminal conduct. Now, at age 40, he has much to lose. Mr. Cox is a

husband, business owner, and an employer. He has a stable family environment and strong support

network. Given                                                   other achievements, it is unlikely that

he will be a recidivist.

        Moreover, Mr. Cox’s five-year involvement with the criminal process has taken a toll on him

and his family. He will be a convicted felon for the rest of his life. This will preclude him from

engaging in certain rights of citizenship and may impose limits on successes that he might otherwise

achieve. The stigma of a felony conviction, the collateral consequences of that conviction, and

restrictions attendant to a probationary sentence will ensure that Mr. Cox will not commit another

crime. United States v. Redemann, 295 F. Supp. 2d 887, 897 (E.D. Wis. 2003).

        For the same reasons a non-custodial sentence is sufficient to achieve specific deterrence, it

is also sufficient to achieve general deterrence. A felony conviction, coupled with a sentence of

probation, provide adequate disincentives to others who might consider committing crimes for

which Mr. Cox was convicted. As the Supreme Court observed in Gall v. United States, 552 U.S. 38,

48 (2007):

        We recognize that custodial sentences are qualitatively more severe than probationary
        sentences of equivalent terms. Offenders on probation are nonetheless subject to
        several standard conditions that substantially restrict their liberty . . . Probationers may
        not leave the judicial district, move, or change jobs without notifying, and in some
        cases, receiving permission from, their probation officer or the court. They must
        report regularly to their probation officer, permit unannounced visits to their homes,
        refrain from associating with any person convicted of a felony, and refrain from
        excessive drinking. Most probationers are also subject to individual “special
        conditions” imposed by the court.

        Courts have similarly observed, “when a judge chooses between a prison term and

probation, she is not choosing between punishment and no punishment. Probation is less severe

than a prison term, but both are punishment. And as the Supreme Court has recognized, probation

is significant punishment.” United States v. Leitch, 2013 WL 753445, at *12 (E.D.N.Y. Feb. 2, 2013)


                                                    17
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 21 of 24



(emphasis in original). See also, United States v. Coughlin, 2008 WL 313099, at *5 (W.D. Ark. Feb. 1,

2009) (“Home detention and probation can be severe punishments, hugely restrictive of liberty,

highly effective in the determent of crime and amply retributive.”).

        Given the totality of what Mr. Cox has already endured for over 5 years, and the additional

imposition of a sentence of probation, any citizen in his circumstances “need only consider what

happened to [Stephen Cox] in order to consider [committing a similar offense]; thus, general

deterrence [is] served.” Redemann, 295 F. Supp. 2d at 897.

            3.      Proportionality in Sentencing

        Section 3553(a)(6) counsels courts “to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.” See United States v.

Ghailani, 733 F.3d 29, 55 (2d Cir. 2013). A non-custodial sentence would be consonant with the

sentences imposed on other defendants in related cases, several of which are d



        For example, Joe and Ken Nelson ran two corrupt distribution companies that funneled

black market medications to Green Valley.

                                                           Mr. Cox also had a far lesser role: he merely

worked for the Nelsons. Unlike the Nelsons, Mr. Cox was not the founder and operator of two

illicit businesses. Joe Nelson, whose applicable Guidelines range was 70-87 months’ imprisonment,

capped by a 36-month statutory maximum, was sentence to 5 years’ probation, including 12 months

of home confinement. Ken Nelson, whose applicable Guidelines range was 108-135 months’

imprisonment, received a sentence of 18 months in prison.

        Randy Crowell was the leader in the scheme and received a leadership enhancement. His

applicable Guidelines range was 108-135 months’ imprisonment. Mr. Cox worked for Crowell and

had a far lesser role. Crowell,                                   received a sentence of 60 months’


                                                   18
         Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 22 of 24



imprisonment. Finally, Alex Oria was one of the highest-level aggregators who supplied significant

quantities of black-market drugs to Green Valley and numerous other suppliers. His applicable

Guidelines range was 235-293 months’ imprisonment. According to the government, Oria “was

involved in a significantly wider array of criminal conduct unrelated to Cox.” He was sentenced to

time served, which was approximately 60 months’ imprisonment.

        Mr. Cox had a lesser role than all these defendants. He worked for all of them, except Oria,

mainly in a warehouse worker capacity.

                 Moreover, given the time that has passed since the government filed charges against

Mr. Cox, he essentially has already served a 5½-year term of probation. Under these circumstances,

a non-custodial sentence is proportional.

VI.     CONCLUSION

        Mr. Cox committed serious offenses for which he has made every effort to atone and from

which he has reformed. He confessed to his wrongdoing

                        He poses no danger to the public and has been a productive member of

society for several years. He has effectively satisfied all standard conditions of a 5½-year term of

probation since his self-surrender in 2014. None of the purposes of the sentencing laws would be

furthered by a sentence of imprisonment. We respectfully request the Court to impose a non-

custodial sentence for Mr. Cox, which is sufficient, but not greater than necessary, to achieve the

purposes of federal sentencing under 18 U.S.C. §3553(a).

                                                                /s/ Thomas C. Frongillo
                                                                Thomas C. Frongillo
                                                                PIERCE BAINBRIDGE BECK PRICE &
                                                                HECHT, LLP
                                                                One Liberty Square, 13th Floor
                                                                Boston, MA 02109
                                                                Telephone: (617) 401-7289
                                                                Facsimile: (617) 313-7837
                                                                tfrongillo@piercebainbridge.com


                                                   19
Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 23 of 24



                                        Melissa Madrigal
                                        PIERCE BAINBRIDGE BECK PRICE &
                                        HECHT, LLP
                                        277 Park Avenue
                                        New York, NY 10172
                                        Telephone: (212) 972-0201
                                        Facsimile: (646) 968-4125
                                        mmadrigal@piercebainbridge.com

DATE: July 15, 2019                     Attorneys for Stephen J. Cox




                              20
        Case 1:14-cr-00516-AKH Document 40 Filed 07/18/19 Page 24 of 24



                              CERTIFICATE OF SERVICE

       I, Thomas C. Frongillo, hereby certify that on this day, July 15, 2019, I served a copy of

the Sentencing Memorandum of Stephen J. Cox by electronic mail and hand-delivery to Assistant

United States Attorney, Edward B. Diskant at United States Attorney’s Office for the Southern

District of New York, The Silvio J. Mollo Building, One Saint Andrew’s Plaza, New York, New

York, 10007.


                                              /s/Thomas C. Frongillo
                                              Thomas C. Frongillo
DATE: July 15, 2019
